Citation Nr: 1419891	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-11 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1979 to October 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

Since the award of service connection, the Veteran's degenerative joint disease of the lumbar spine has been productive of painful motion; the following has not been shown: flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of intervertebral disc syndrome; or objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

The VCAA notice, in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for an increase in the disability rating arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required under the VCAA, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist includes assisting the claimant in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records.  In December 2009, the Veteran was afforded a VA compensation and pension examination germane to the appeal.  The report contains sufficient evidence by which to evaluate the Veteran's back disability in the context of the rating criteria.  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4Vet. App. 384 (1993).

II.  Analysis

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time the initial rating claim was filed in June 2008 until a final decision is made here.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

The Veteran's degenerative joint disease of the lumbar spine is rated under 38 C.F.R. § 4.71a Diagnostic Code 5242 (2013).  Under VA's Rating Schedule, disabilities of the spine are to be evaluated under the General Rating Formula for Injuries of the Spine (for Diagnostic Codes 5235 to 5243) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees and left and right lateral rotation are zero to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Further, the intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's service treatment records indicate that the Veteran was treated for low back pain in November 2003.  

The Veteran was afforded a VA examination in December 2009.  The Veteran reported "on and off" low back pain.  The pain was described as 8 out of 10.  He noted that he took Motrin for the pain.  No fatigability, periods of incapacitation, radiating pain or bladder or bowel complaints were noted.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 95 degrees.  His extension was to 30 degrees.  His right and left lateral flexion was to 25 degrees.  His right and left lateral rotation was to 40 degrees.  The Veteran's x-rays showed satisfactory alignment and well maintained disc space.  There were degenerative changes from the L3 through S1 found and the Veteran was diagnosed with lumbar spine facet degenerative joint disease, with no objective evidence of radiculopathy.  

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds that a higher 10 percent initial evaluation is warranted for the Veteran's service-connected lumbar spine disability based on painful motion.

The December 2009 VA examination report contained normal range of motion findings and indicated that there was no muscle spasm.  The results of the range of motion testing reflect the Veteran had limitation of motion of the lumbar spine which is more associated with a noncompensable rating.  The examiner noted that there was no tenderness and the Veteran's gait was normal.  Therefore, a compensable rating based on the objective measurements of range of motion is not warranted.

However, the Veteran credibly reported complaints of pain during his active service period and at his December 2009 VA examination.  The Veteran is competent to testify to pain on motion and the Board finds that his assertions are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The VA examiner noted the complaints of pain and did not appear to dispute the symptom.

As noted above, VA regulations provide that painful motion should be afforded at least the minimal compensable rating for the body part in question.  38 C.F.R. § 4.59.  As such, a 10 percent rating is therefore warranted for the Veteran's lumbar spine disability under this provision based on painful motion.  This is so since the award of service connection.  See Fenderson, 12 Vet. App. at 119.

Although a 10 percent initial rating is warranted, an even higher rating is not warranted under the General Rating Formula for the reasons detailed above.  Additionally, a higher rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran does not claim and the evidence of record does not show that the Veteran suffered from incapacitating episodes due to intervertebral disc syndrome involving the thoracolumbar spine which required bed rest prescribed by a physician and treatment by a physician.  

Further, the evidence does not show any objective neurologic abnormalities associated with the service-connected lumbar spine disability.  The December 2009 VA examination report showed that the Veteran denied having any bowel or bladder dysfunction.  In addition, the Veteran denied having any radicular pain.  There is no other evidence to the contrary and the Veteran has not claimed having any other objective neurologic abnormalities associated with the lumbar spine disability, so as to warrant a separate evaluation on that account. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The applicable rating criteria adequately contemplate the manifestations of the Veteran's lumbar spine disability, which includes painful motion.  The rating criteria are thus adequate to evaluate the spine and referral for consideration of extraschedular rating is not warranted.

The Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his service-connected disabilities render him unemployable and the evidence does not otherwise suggest that this is the case.  As such, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

Lastly, the Board notes that in the RO's February 2010 rating decision, it assigned disability evaluations of 50 percent for sleep apnea, 10 percent for degenerative disc disease of the cervical spine, 10 percent for osteoarthritis of the left hip and noncompensable evaluations for the Veteran's degenerative joint disease of the lumber spine and degenerative changes of the left shoulder.  In the RO's March 2010 rating decision, the Veteran was assigned a 10 percent disability rating for his service-connected tinnitus.  

Subsequently, the Veteran disagreed with the overall combined evaluation of 60 percent.  He claimed that an error had been committed regarding the assigned evaluation for his lumbar spine disability.  He noted that on the narrative sheet of the February 2010 rating decision, the RO had indicated a 10 percent disability rating had been assigned for the condition, and as such, his combined overall disability rating should have been 70 percent, and not 60 percent.

In its September 2011 supplemental statement of the case, the RO indicated that the 10 percent notation on the February 2010 rating decision's narrative sheet was a typographical error.  The RO noted that in the reason and bases of that decision, the Veteran was informed of the noncompensable rating which was to be assigned to his disability.  The RO also noted that the rating decision's code sheet included the correct evaluation percentage for his lumbar spine disability, thus resulting in the Veteran's overall 60 percent combined disability rating.

As a result of this Board decision, the Veteran has been granted an initial 10 percent disability rating for his service-connected lumbar spine disability and his combined service-connected disability rating will increase to the total rating desired.  See 38 C.F.R. § 4.25 (2013).  Therefore, the Veteran's contention for a higher combined disability rating due to a typographical error in the RO's February 2010 rating decision is considered moot.   


ORDER

An initial rating of 10 percent, but no higher, is granted for degenerative joint disease of the lumbar spine, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


